INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”) is entered into as of      ,
200     , by and between Vocus, Inc., a Delaware corporation (the “Company”),
and      (“Indemnitee”). Capitalized terms used and not otherwise defined in
this Agreement have the meanings set forth in Section 10 hereof.

RECITALS

A. The Company and Indemnitee recognize the continued difficulty in obtaining
liability insurance for the directors, officers, employees, agents and
fiduciaries of the Company and its Subsidiaries, the significant increases in
the cost of such insurance and the general reductions in the coverage provided
by such insurance.

B. The Company and Indemnitee further recognize the substantial increase in
corporate litigation in general, subjecting directors, officers, employees,
agents and fiduciaries to expensive litigation risks at the same time as the
availability and coverage of liability insurance has been severely limited.

C. Indemnitee does not regard the current protection available as adequate under
the present circumstances, and Indemnitee and other directors, officers,
employees, agents and fiduciaries of the Company may not be willing to continue
to serve in such capacities without additional protection.

D. The Company desires to attract and retain the services of highly qualified
individuals, such as Indemnitee, to serve the Company and/or one or more of its
Subsidiaries and, in order to induce Indemnitee to provide or to continue to
provide services to the Company and/or one or more of its Subsidiaries, wishes
to provide for the indemnification and advancing of expenses to Indemnitee to
the maximum extent permitted by law.

E. In view of the considerations set forth above, the Company desires that
Indemnitee be indemnified by the Company as set forth herein.

Now, therefore, the Company and Indemnitee hereby agree as follows:

1. Indemnification.

(a) Indemnification of Expenses. The Company shall indemnify Indemnitee to the
fullest extent permitted by law if Indemnitee was or is or becomes a party to or
witness or other participant in, or is threatened to be made a party to or
witness or other participant in, any Proceeding, against any and all Expenses,
including all interest, assessments and other charges paid or payable in
connection with or in respect of such Expenses. Subject to Section 1(b) hereof,
such payment of Expenses shall be made by the Company as soon as practicable but
in any event no later than thirty (30) days after written demand by Indemnitee
therefor is presented to the Company.

(b) Reviewing Party. Notwithstanding anything to the contrary in Sections 1(a)
or 2(a) hereof:

(i) the indemnification obligations of the Company under Section 1(a) hereof
shall be subject to the condition that the Reviewing Party shall not have
determined that Indemnitee would not be permitted to be indemnified under
applicable law; and

(ii) the obligations of the Company to make advance payments of Expenses to
Indemnitee pursuant to Section 2(a) hereof (each an “Expense Advance”) shall be
subject to the condition that, if, when and to the extent that the Reviewing
Party determines that Indemnitee would not be permitted to be indemnified under
applicable law, the Company shall be entitled to be reimbursed by Indemnitee
(who hereby agrees to reimburse the Company) for all such amounts theretofore
paid by Company to Indemnitee; provided, however, that if Indemnitee has
commenced or thereafter commences legal proceedings in a court of competent
jurisdiction to secure a determination that Indemnitee should be indemnified
under applicable law, any determination made by the Reviewing Party that
Indemnitee would not be permitted to be indemnified under applicable law shall
not be binding and Indemnitee shall not be required to reimburse the Company for
any Expense Advance until a final judicial determination is made with respect
thereto (as to which all rights of appeal therefrom have been exhausted or
lapsed).

Indemnitee’s obligation to reimburse the Company for any Expense Advance shall
be unsecured and no interest shall be charged thereon. If there has not been a
Change in Control, or if there has been a Change in Control which has been
approved by a majority of the directors of the Company who were directors
immediately prior to the Change in Control (the “Incumbent Directors”), the
Reviewing Party shall be selected by the Board of Directors of the Company, and
if there has been a Change in Control which has not been approved by a majority
of the Incumbent Directors, the Reviewing Party shall be the Independent Legal
Counsel. If there has been no determination by the Reviewing Party or if the
Reviewing Party determines that Indemnitee would not be permitted to be
indemnified in whole or in part under applicable law, Indemnitee shall have the
right to commence litigation seeking an initial determination by the court or
challenging any such determination by the Reviewing Party or any aspect thereof,
including the legal or factual bases therefor, and the Company hereby consents
to service of process and to appear in any such proceeding. Any determination by
the Reviewing Party otherwise shall be conclusive and binding on the Company and
Indemnitee.

(c) Contribution. If the indemnification obligations of the Company under
Section 1(a) hereof shall be held by a court of competent jurisdiction for any
reason other than that set forth in Section 8(a) hereof to be unavailable to
Indemnitee in respect of any Expense, then the Company, in lieu of indemnifying
Indemnitee thereunder, shall contribute to the amount paid or payable by
Indemnitee as a result of such Expense (i) in such proportion as is appropriate
to reflect the relative benefits received by the Company and Indemnitee, or
(ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Company and Indemnitee in connection with the action or inaction which
resulted in such Expense, as well as any other relevant equitable
considerations. The Company and Indemnitee agree that it would not be just and
equitable if contribution pursuant to this Section 1(c) were determined by pro
rata or per capita allocation or by any other method of allocation which does
not take account of the equitable considerations referred to in the immediately
preceding sentence.

(d) Mandatory Payment of Expenses. Notwithstanding any other provision of this
Agreement, to the extent that Indemnitee has been successful on the merits or
otherwise, including, without limitation, the dismissal of an action without
prejudice, in defense of any Proceeding or in the defense of any claim, issue or
matter therein, Indemnitee shall be indemnified against all Expenses incurred by
Indemnitee in connection therewith.

2. Expenses; Indemnification Procedure.

(a) Advancement of Expenses. Subject to the terms and conditions of Section 1(b)
hereof and to the extent not prohibited by applicable law, the Company shall
advance all Expenses incurred by Indemnitee. The advances to be made hereunder
shall be paid by the Company to Indemnitee as soon as practicable but in any
event no later than thirty (30) days after written demand by Indemnitee therefor
to the Company.

(b) Notice; Cooperation by Indemnitee. Indemnitee shall, as a condition
precedent to Indemnitee’s right to be indemnified under this Agreement, give the
Company notice in writing as soon as practicable of any Proceeding for which
indemnification will or could be sought under this Agreement. In addition,
Indemnitee shall give the Company such information and cooperation as it may
reasonably require and as shall be within Indemnitee’s power.

(c) No Presumptions; Burden of Proof.

(i) For purposes of this Agreement, the termination of any Proceeding by
judgment, order, settlement (whether with or without court approval) or
conviction, or upon a plea of nolo contendre or its equivalent, shall not create
a presumption that Indemnitee did not meet any particular standard of conduct or
have any particular belief or that a court has determined that indemnification
is not permitted by applicable law. In addition, neither the failure of the
Reviewing Party to have made a determination as to whether Indemnitee has met
any particular standard of conduct or had any particular belief, nor an actual
determination by the Reviewing Party that Indemnitee has not met such standard
of conduct or did not have such belief, prior to the commencement of legal
proceedings by Indemnitee to secure a judicial determination that Indemnitee
should be indemnified under applicable law, shall be a defense to Indemnitee’s
claim or create a presumption that Indemnitee has not met any particular
standard of conduct or did not have any particular belief.

(ii) In connection with any determination by the Reviewing Party or otherwise as
to whether Indemnitee is entitled to be indemnified hereunder, the burden of
proof shall be on the Company to establish that Indemnitee is not so entitled.

(d) Notice to Insurers. If, at the time of the receipt by the Company of a
notice of a Proceeding pursuant to Section 2(b) hereof, the Company has
liability insurance in effect which may cover such Proceeding, the Company shall
give prompt notice of the commencement of such Proceeding to the insurers in
accordance with the procedures set forth in the respective policies. The Company
shall thereafter take all necessary or desirable action to cause such insurers
to pay, on behalf of Indemnitee, all amounts payable as a result of such action,
suit, proceeding, inquiry or investigation in accordance with the terms of such
policies.

(e) Selection of Counsel. In the event the Company shall be obligated hereunder
to pay the Expenses of a Proceeding, the Company shall be entitled to assume the
defense of such Proceeding with counsel approved by Indemnitee, which approval
shall not be unreasonably withheld or delayed, upon the delivery to Indemnitee
of written notice of its election so to do. After delivery of such notice,
approval of such counsel by Indemnitee and the retention of such counsel by the
Company, the Company will not be liable to Indemnitee under this Agreement for
any fees of counsel subsequently incurred by Indemnitee with respect to the same
Proceeding; provided that (i) Indemnitee shall have the right to employ
Indemnitee’s counsel in any such Proceeding at Indemnitee’s expense and (ii) if
(A) the employment of counsel by Indemnitee has been previously authorized by
the Company, (B) Indemnitee shall have reasonably concluded that there is a
conflict of interest between the Company and Indemnitee in the conduct of any
such defense, or (C) the Company shall not continue to retain such counsel to
defend such Proceeding, then the fees and expenses of Indemnitee’s counsel shall
be at the expense of the Company. The Company shall have the right to conduct
such defense as it sees fit in its sole discretion, provided that the Company
has the right to settle any claim against Indemnitee only with the consent of
Indemnitee, which shall not be unreasonably withheld or delayed.

3. Scope; Nonexclusivity.

(a) Scope. It is understood that the parties to this Agreement intend for this
Agreement to be interpreted and enforced so as to provide indemnification and
advancement of Expenses to Indemnitee to the fullest extent now or hereafter
permitted by law, subject only to the express exceptions and limitations
otherwise set forth in this Agreement. In the event of any change after the date
of this Agreement in any applicable law, statute or rule which expands the right
of the Company to indemnify a member of the Board of Directors or an officer,
employee, agent or fiduciary of the Company or any Subsidiary, as applicable, it
is the intent of the parties hereto that Indemnitee shall enjoy by this
Agreement the greater benefits afforded by such change. In the event of any
change in any applicable law, statute or rule which narrows the right of the
Company to indemnify a member of the Board of Directors or an officer, employee,
agent or fiduciary of the Company or any Subsidiary, as applicable, such change,
to the extent not otherwise required by such law, statute or rule to be applied
to this Agreement, shall have no effect on this Agreement or the parties’ rights
and obligations hereunder.

(b) Nonexclusivity. The indemnification and advancement of Expenses provided by
this Agreement shall be in addition to any rights to which Indemnitee may be
entitled under the charter documents of the Company or any Subsidiary, any
agreement, any vote of stockholders or disinterested directors, the General
Corporation Law of the State of Delaware, or otherwise.

4. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any Proceeding against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, charter documents of the Company or any Subsidiary
or otherwise) of the amounts otherwise indemnifiable hereunder.

5. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of
Expenses incurred in connection with any Proceeding, but not for all of the
total amount thereof, the Company shall nevertheless indemnify Indemnitee for
the portion of such Expenses to which Indemnitee is entitled.

6. Mutual Acknowledgement. Both the Company and Indemnitee acknowledge that in
certain instances, Federal law or applicable public policy may prohibit the
Company from indemnifying its directors, officers, employees, agents or
fiduciaries under this Agreement or otherwise. Indemnitee understands and
acknowledges that the Company may be required in the future to undertake with
the Securities and Exchange Commission to submit the question of indemnification
to a court in certain circumstances for a determination of the Company’s right
under public policy to indemnify Indemnitee.

7. Maintenance of Liability Insurance. The Company shall, from time to time,
make the good faith determination whether or not it is practicable for the
Company to obtain and maintain a policy or policies of insurance with reputable
insurance companies providing the officers and directors of the Company with
coverage for losses from wrongful acts, or to ensure the Company’s performance
of its indemnification obligations under this Agreement. Among other
considerations, the Company will weigh the costs of obtaining such insurance
coverage against the protection afforded by such coverage. In all policies of
director and officer liability insurance, Indemnitee shall be named as an
insured in such a manner as to provide Indemnitee the same rights and benefits
as are accorded to the most favorably insured of the Company’s directors, if
Indemnitee is a director, or of the Company’s officers, if Indemnitee is not a
director of the Company but is an officer. Notwithstanding the foregoing, the
Company shall have no obligation to obtain or maintain such insurance if the
Company determines in good faith that such insurance is not reasonably
available, if the premium costs for such insurance are disproportionate to the
amount of coverage proved, if the coverage provided by such insurance is limited
by exclusions so as to provide an insufficient benefit, or if Indemnitee is
covered by similar insurance maintained by a parent or Subsidiary of the
Company.

8. Exceptions. Notwithstanding anything to the contrary herein other than
Section 1(d) hereof, the Company shall not be obligated pursuant to the terms of
this Agreement:

(a) Unlawful Claims. To indemnify Indemnitee with respect to any Proceeding if a
final decision by a court having jurisdiction shall have determined that such
indemnification is not lawful;

(b) Proceedings Initiated by Indemnitee. To indemnify or advance Expenses to
Indemnitee with respect to Proceedings initiated or brought voluntarily by
Indemnitee and not by way of defense, except (i) with respect to any Proceeding
(x) brought to establish or enforce a right to indemnification or advancement of
Expenses under this Agreement, or any other agreement, or insurance policy, or
the charter documents of the Company or any Subsidiary, now or hereafter in
effect relating to any Proceeding, or (y) specifically authorized by the Board
of Directors, or (ii) as otherwise required under Section 145 of the Delaware
General Corporation Law, regardless of whether Indemnitee ultimately is
determined to be entitled to such indemnification, advance expense payment or
insurance recovery, as the case may be; provided, however, that such
indemnification or advancement of Expenses may be provided by the Company in
specific cases if the Board of Directors determines it to be appropriate;

(c) Claims Under Section 16(b). To indemnify Indemnitee for Expenses, judgments,
fines or penalties sustained in any Proceeding for an accounting of profits
arising from the purchase and sale by Indemnitee of securities of the Company in
violation of Section 16(b) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), rules and regulations promulgated thereunder, or any
similar provisions of any federal, state or local statute; or

(d) Lack of Good Faith. To indemnify Indemnitee for any Expenses incurred by
Indemnitee with respect to any Proceeding instituted by Indemnitee to enforce or
interpret this Agreement, if a court of competent jurisdiction determines that
each of the material assertions made by Indemnitee in such Proceeding was not
made in good faith or was frivolous.

9. Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company against Indemnitee,
Indemnitee’s estate, spouse, heirs, executors or personal or legal
representatives after the expiration of three (3) years from the date of accrual
of such cause of action, and any claim or cause of action of the Company shall
be extinguished and deemed released unless asserted by the timely filing of a
legal action within such three-year period; provided, however, that if any
shorter period of limitations is otherwise applicable to any such cause of
action, such shorter period shall govern.

10. Construction of Certain Terms and Phrases. As used in this Agreement, the
following terms and phrases shall have the meanings set forth below:

(a) A “Change in Control” shall be deemed to have occurred if (i) any “person”
(as such term is used in Sections 13(d) and 14(d) of the Exchange Act), other
than a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or a corporation owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, (A) who is or becomes the beneficial owner,
directly or indirectly, of securities of the Company representing 10% or more of
the combined voting power of the Company’s then outstanding Voting Securities,
increases his beneficial ownership of such securities by 5% or more over the
percentage so owned by such person, or (B) becomes the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing more than 20% of the total voting power represented by
the Company’s then outstanding Voting Securities, (ii) during any period of two
consecutive years, individuals who at the beginning of such period constitute
the Board of Directors of the Company and any new director whose election by the
Board of Directors or nomination for election by the Company’s stockholders was
approved by a vote of at least two-thirds of the directors then still in office
who either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof, or (iii) the stockholders of the Company approve
a merger or consolidation of the Company with any other corporation other than a
merger or consolidation which would result in the Voting Securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least 80% of the total voting power represented by the
Voting Securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or the stockholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company of (in one transaction or a series of
transactions) all or substantially all of the Company’s assets.

(b) References to the “Company” shall include, in addition to the resulting
corporation, any constituent corporation (including any constituent of a
constituent) absorbed in a consolidation or merger which, if its separate
existence had continued, would have had power and authority to indemnify its
directors, officers, employees, agents or fiduciaries, so that if Indemnitee is
or was a director, officer, employee, agent or fiduciary of such constituent
corporation, or is or was serving at the request of such constituent corporation
as a director, officer, employee, agent or fiduciary of another corporation,
partnership, joint venture, employee benefit plan, trust or other enterprise,
Indemnitee shall stand in the same position under the provisions of this
Agreement with respect to the resulting or surviving corporation as Indemnitee
would have with respect to such constituent corporation if its separate
existence had continued.

(c) “Expense” shall include any and all expenses (including attorneys’ fees and
all other costs, expenses and obligations incurred in connection with
investigating, defending, being a witness in or participating in (including on
appeal), or preparing to defend, be a witness in or participate in, a
Proceeding), judgments, fines, penalties and amounts paid in settlement (if such
settlement is approved in advance by the Company, which approval shall not be
unreasonably withheld or delayed) of a Proceeding, and any federal, state, local
or foreign taxes imposed on Indemnitee as a result of the actual or deemed
receipt of any payments under this Agreement.

(d) “Independent Legal Counsel” shall mean an attorney or firm of attorneys who
shall not have otherwise performed services for the Company or Indemnitee within
the last three years (other than with respect to matters concerning the rights
of Indemnitee under this Agreement, or of other indemnitees under similar
indemnity agreements). Independent Legal Counsel shall be selected as follows:
(i) by a majority of the Disinterested Directors if there has not been a Change
in Control or if there has been a Change in Control which has been approved by a
majority of the Incumbent Directors; or (ii) by Indemnitee, subject to the
approval by a majority of the Disinterested Directors (which shall not be
unreasonably withheld), if there has been a Change in Control which has not been
approved by a majority of the Incumbent Directors. The Company agrees to pay the
reasonable fees of the Independent Legal Counsel, regardless of which party
selects the Independent Legal Counsel.

(e) References to “other enterprises” shall include employee benefit plans;
references to “fines” shall include any excise taxes assessed on Indemnitee with
respect to an employee benefit plan; and references to “serving at the request
of the Company” shall include any service as a director, officer, employee,
agent or fiduciary of the Company which imposes duties on, or involves services
by, such director, officer, employee, agent or fiduciary with respect to an
employee benefit plan, its participants or its beneficiaries.

(f) “Proceeding” shall mean any threatened, pending or completed action, suit,
proceeding or alternative dispute resolution mechanism, or any hearing, inquiry
or investigation that Indemnitee in good faith believes might lead to the
institution of any such action, suit, proceeding or alternative dispute
resolution mechanism, whether brought by or in the right of the Company or any
Subsidiary or otherwise, and whether civil, criminal, administrative,
investigative or other, in which Indemnitee was or is or becomes a party to or
witness or other participant in, or is threatened to be made a party to or
witness or other participant by reason of (or arising in part out of) any event
or occurrence related to the fact that Indemnitee is or was a director, officer,
employee, agent or fiduciary of the Company or any Subsidiary, or is or was
serving at the request of the Company or any Subsidiary as a director, officer,
employee, agent or fiduciary of another corporation, partnership, joint venture,
trust or other enterprise, or by reason of any action or inaction on the part of
Indemnitee while serving in such capacity.

(g) “Reviewing Party” shall mean (i) the Board of Directors acting by a majority
vote of the directors who are not and were not parties to the Proceeding in
respect of which indemnification is being sought (the “Disinterested
Directors”), (ii) a committee of some or all of the Disinterested Directors
designated by a majority vote of the Disinterested Directors, or
(iii) Independent Legal Counsel.

(h) “Subsidiary” shall mean any corporation or other entity of which more than
50% of the outstanding Voting Securities is owned directly or indirectly by the
Company, by the Company and one or more other Subsidiaries, or by one or more
other Subsidiaries.

(i) “Voting Securities” shall mean any securities of the Company that vote
generally in the election of directors.

11. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original.

12. Binding Effect; Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto and their
respective successors (including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
and/or assets of the Company), assigns, spouses, heirs, and personal and legal
representatives. The Company shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation or otherwise) to all,
substantially all, or a substantial part, of the business and/or assets of the
Company expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place. This Agreement shall continue in effect with
respect to any Proceeding regardless of whether Indemnitee continues to serve as
a director, officer, employee, agent or fiduciary of the Company, any Subsidiary
or any other enterprise at the Company’s request.

13. Attorneys’ Fees. In the event that any action is instituted by Indemnitee
under this Agreement or under any liability insurance policies maintained by the
Company to enforce or interpret any of the terms hereof or thereof, Indemnitee
shall be entitled to be paid all expenses incurred by Indemnitee with respect to
such action, regardless of whether Indemnitee is ultimately successful in such
action, and shall be entitled to the advancement of such expenses with respect
to such action, unless, as a part of such action, a court of competent
jurisdiction over such action determines that each of the material assertions
made by Indemnitee as a basis for such action was not made in good faith or was
frivolous. In the event of an action instituted by or in the name of the Company
under this Agreement to enforce or interpret any of the terms of this Agreement,
Indemnitee shall be entitled to be paid all expenses incurred by Indemnitee in
defense of such action (including costs and expenses incurred with respect to
Indemnitee counterclaims and cross-claims made in such action), and shall be
entitled to the advancement of such expenses with respect to such action,
unless, as a part of such action, a court having jurisdiction over such action
determines that each of Indemnitee’s material defenses to such action was not
made in good faith or was frivolous.

14. Notice. All notices and other communications required or permitted hereunder
shall be in writing, shall be effective when received, and shall in any event be
deemed to be received (a) five days after deposit with the U.S. Postal Service
or other applicable postal service, if delivered by certified or registered
mail, postage prepaid, (b) upon delivery, if delivered by hand, (c) one business
day after the business day of deposit with Federal Express or similar overnight
courier, freight prepaid, or (d) one day after the business day of delivery by
facsimile transmission, if delivered by facsimile transmission, with copy by
first class mail, postage prepaid, and shall be addressed if to Indemnitee, at
Indemnitee’s address as set forth beneath Indemnitee’s signature to this
Agreement and if to the Company at the address of its principal corporate
offices (attention: Secretary) or at such other address as a party may designate
by ten days’ advance written notice to the other party hereto.

15. Headings. The headings used in this Agreement have been inserted for
convenience of reference only and do not define or limit the provisions hereof.

16 Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction to
be invalid, void or otherwise unenforceable, and the remaining provisions shall
remain enforceable to the fullest extent permitted by law. Furthermore, to the
fullest extent possible, the provisions of this Agreement (including, without
limitations, each portion of this Agreement containing any provision held to be
invalid, void or otherwise unenforceable, that is not itself invalid, void or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable.

17. Choice of Law. This Agreement shall be governed by and its provisions
construed and enforced in accordance with the laws of the State of Delaware, as
applied to contracts between Delaware residents, entered into and to be
performed entirely within the State of Delaware, without regard to the conflict
of laws principles thereof.

18. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee who shall execute all documents required and shall do all acts that
may be necessary to secure such rights and to enable the Company effectively to
bring suit to enforce such rights.

19. Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless it is in writing signed
by both the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.

20. Integration and Entire Agreement. This Agreement sets forth the entire
understanding between the parties hereto and supersedes and merges all previous
written and oral negotiations, commitments, understandings and agreements
relating to the subject matter hereof between the parties hereto.

21. No Construction as Employment Agreement. Nothing contained in this Agreement
shall be construed as giving Indemnitee any right to be retained in the employ
of the Company or any of its Subsidiaries.

In witness whereof, the parties hereto have executed this Agreement as of the
date first above written.

VOCUS, INC.

Name:

Title:

AGREED TO AND ACCEPTED BY:



    Name:



    Address:

